19 So. 3d 413 (2009)
Martha L. MIRANDA, Appellant,
v.
Reineio ORTEGA, Appellee.
No. 3D08-3324.
District Court of Appeal of Florida, Third District.
September 16, 2009.
Rehearing Denied October 8, 2009.
*414 Martha Miranda, in proper person.
Armando Montalvo, Miami, for appellee.
Before COPE, CORTIÑAS and SALTER, JJ.
PER CURIAM.
This is an appeal of orders entered in matrimonial proceedings. Most of the appellant former wife's arguments claim error in the final judgment. However, the notice of appeal is untimely with regard to the final judgment, the order on the former husband's motion for rehearing, and the former wife's emergency motion to vacate. We therefore do not consider the former wife's arguments related to the final judgment and the just-mentioned orders.
The former wife has appealed several postjudgment orders. See Fla. R.App. P. 9.130(4). With regard to the former wife's motion to modify visitation, the trial court denied the motion without prejudice to the former wife to file a supplemental petition to modify visitation. This ruling allows the former wife to file a supplemental petition on Florida Family Law Form 12.905(a) if she chooses to do so.
We see no abuse of discretion in the remaining orders that the former wife challenges See Canakaris v. Canakaris, 382 So. 2d 1197 (Fla.1980).
Affirmed.